Citation Nr: 9909180	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1973, and from July 1985 to December 1985.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the benefit sought on 
appeal.  In October 1997, the Board remanded the case to the 
RO for additional development.  The requested development 
having been completed, the case has been returned to the 
Board for further review.  


FINDINGS OF FACT

1.  By a November 1993 rating decision, the RO denied the 
veteran's claim for service connection for schizophrenia.  He 
was informed of that decision and of his appellate rights by 
a letter of November 30, 1993, but did not appeal that 
decision.  

2.  Evidence associated with the claims file since the 
November 1993 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).  

2.  The evidence received since the November 1993 rating 
decision is not new and material, and the veteran's claim for 
service connection for schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1993 rating decision denied the veteran's claim 
for service connection for schizophrenia, finding that that 
disorder pre-existed his active service, and that it was not 
aggravated by his active service.  The evidence considered by 
the RO in reaching that decision consisted of the veteran's 
service medical records which showed that his schizophrenia 
preexisted service, and clinical treatment records showing 
that the veteran had been diagnosed with schizophrenia 
beginning in March 1981 when he was first treated at the 
Sedgwick County Department of Mental Health.  The records 
also show that the veteran had received treatment at Sedgwick 
through July 1992, with a break in treatment from July 
through December 1985.  In addition, the RO considered two VA 
rating examination reports dated in April 1993 showing that 
he had a present disability with respect to his 
schizophrenia, but which failed to show any service 
incurrence or aggravation.  The veteran was notified of the 
RO's decision and of his appellate rights by a letter dated 
November 30, 1993, and failed to appeal that decision.  
Accordingly, the November 1993 decision became final.  

The veteran attempted to reopen his claim in December 1995, 
and by a rating decision of March 1996, the RO denied his 
claim for service connection for schizophrenia.  The veteran 
filed a timely appeal, and in October 1997, the Board 
remanded the case to the RO to address the issue of whether 
the veteran had submitted new and material evidence to reopen 
his claim for service connection.  Because the November 1993 
decision is final, the veteran's claim may only be reopened 
if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  New evidence will be presumed to be credible solely 
for the purpose of determining whether the claim has been 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc) the United States Court of 
Appeals for Veterans Claims (Court), citing Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under the new 
criteria, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1998).  Second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  

In this case, since the RO's November 1993 final 
adjudication, the additional evidence submitted in support of 
the veteran's claim to reopen consists of clinical treatment 
records dating from October 1977 through June 1981, VA 
outpatient treatment records dating from August 1993 through 
January 1996, and a transcript of testimony given at a 
personal hearing at the RO in July 1996.  The clinical 
treatment records show ongoing in- and outpatient treatment 
for a psychiatric disorder, diagnosed as schizophrenia, 
beginning in October 1977 through June 1981.  While noting a 
diagnosis of schizophrenia, there is no indication or medical 
opinion contained in the records that the veteran's 
schizophrenia was incurred in or aggravated by service.  The 
VA outpatient treatment records show treatment for 
psychiatric and other disorders, but fail to suggest any 
service incurrence or aggravation of the veteran's 
schizophrenia.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in July 1996.  He testified that during his 
second period of active service, he was set apart from the 
other recruits and was subject to abuse due to his age.  He 
stated that following his discharge, his treating physician 
had advised him that his psychiatric condition had become 
worse.  He also stated that he sought psychiatric treatment 
shortly after first being discharged from service in 1973.  

The clinical and VA treatment records discussed above show 
that the veteran was treated for schizophrenia before and 
after his second period of service.  However, aside from 
showing that he had a psychiatric disorder before and after 
service, these records fail to show any service incurrence or 
aggravation of his schizophrenia.  Moreover, the Board 
acknowledges the sincerity of the statements and testimony 
given during the veteran's personal hearing of July 1996.  
However, the record does not support the veteran's assertion 
that he was first treated for schizophrenia in 1973, or that 
he had been informed that his schizophrenia had been 
aggravated or made worse by his second period of service in 
1985.  

In addition, lay statements by the veteran that his 
schizophrenia was incurred in or aggravated by his active 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

After a review of the additional evidence submitted 
subsequent to the November 1993 final decision, the Board 
finds that the veteran has not submitted new and material 
evidence sufficient to allow reopening of his claim.  
Essentially, what was missing at the time of the November 
1993 decision was a medical opinion, supported by medical 
evidence and a plausible rationale, that the veteran's 
diagnosed schizophrenia was incurred in or permanently 
aggravated by his initial one-month or his subsequent five-
month periods of active service.  In short, the newly 
submitted evidence does not address the basis for the 
original denial of the veteran's claim.  

Further, this additional evidence, when considered either 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Thus, as 
the evidence submitted is not "new and material' as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim for service connection for 
schizophrenia.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  

In arriving at this conclusion, the Board notes that the RO 
considered and decided the veteran's claim using a different 
standard of review from that which was used by the Board.  
Specifically, the RO employed the standard set forth in Evans 
v. Brown, 9 Vet. App. 273 (1996), and Manio v. Derwinski, 1 
Vet. App. 140 (1991), while the Board has utilized the 
standard set forth in Hodge, 155 F.3d at 1356.  However, the 
Board concludes that as the veteran has not been prejudiced 
by the Board's decision, it is not necessary to remand the 
case to the RO for further consideration.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for schizophrenia, 
such benefit remains denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


